DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 07/05/2022.
Claims 1-20 are pending and are examined in this office action. 
Claim1, 12, 20  have been amended.
No new claim has been added and no claim has been canceled.

Response to Arguments
Applicant’s arguments, filed on 07/05/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims “identifying, by the device, a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session”  that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See Yang et al. (US 20190254090 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a radio access network (RAN) central unit (CU)  configured to: 39VZ Docket No. 20200080 in claim 20; 
a switch controller configured to:  in claim 20;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DAO  et al. (US 20200145876 A1; hereinafter as “DAO  ”) in view of BULL et al. (US 20190268973 A1; hereinafter as “BULL”) and further in view of Yang et al. (US 20190254090 A1; hereinafter as “Yang”).

Examiner’s note: in what follows, references are drawn to DAO unless otherwise mentioned.

With respect to independent claims: 
Regarding claim 20, DAO teaches, a system  (fig. 8-10, Fig. 2-3) comprising: 
a radio access network (RAN) central unit (CU) (==AMF 308 in fig. 8)  configured to: 39VZ Docket No. 20200080 receive a request to set up a packet data unit (PDU) session from a core network device (Fig.9: aforesaid AMF 308 receives PDU Session Establishment Request 916 from UE through RANs 302. “Referring to FIG. 8, UE 104 sends Non-Access-Stratum (NAS) Message (S-NSSAI(s), DNN, PDU Session ID, Request type, Old PDU Session ID, N1 session management (SM) container (PDU Session Establishment Request) to AMF 308… the PDU Session Establishment Request includes a PDU session ID, Requested PDU Type, a Requested SSC mode, SGSM Capability, Protocol Configuration Options, SM PDU DN Request Container.”: also see: [0148], [0153]); and 
set up the PDU session (Nsmf_PDUSession_CreateSMContext Request 920) in the RAN based on the received request (“the AMF 308 selects 918 an SMF ….stores an association of the new PDU Session ID, the S-NSSAI, and the selected SMF ID.”: [0157];  “The AMF 308 receives PDU session request 916 together with User Location Information (for example, the Cell Id in case of the next generation (NG) RAN (NG-RAN) from the AN/UE:[0153];   “The AMF 308 may send to SMF 310 either a request for Nsmf_PDUSession_CreateSMContext Request 920 (Subscription Permanent Identifier (SUPI), DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, PCF ID, N1 SM container (PDU Session Establishment Request)”: [0162]); and 
a switch controller configured (SMF 310 in fig. 8) to: 
receive a plurality of wireless communication network policies from an orchestration system (“PCF 316 may transmit a PCC rule (associated with a policy) associated with session management to the SMF 310, which may use the received PCC rule to implement the associated policy. This arrangement may be used to enable a unified policy framework within which network behavior can be governed”: [0059];  receives Policy establishment rule from PCF 316: [0180]-[0181];  Wireless policies in an orchestration system: [0045]); 
receive a notification from the RAN CU (==AMF 308 in fig. 8)  that the PDU session has been set up in the RAN, wherein the notification includes information associated with the PDU session ( aforesaid SMF 310 receives Nsmf_PDUSession_CreateSMContext Request 920  from aforesaid AMF 308  which includes, inter alia, , Subscription Permanent Identifier (SUPI), DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, PCF ID, N1 SM container (PDU Session Establishment Request)”: [0162]; PDU Session with associated with RANs: [0197], [0200]).

DAO does not expressively teach:  
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session;  
select a policy, from the plurality of wireless communication network policies, based on the information associated with the PDU session; and configure the programmable switch to apply the selected policy to the PDU session.

BULL, in the same field of endeavor, discloses: 
select a policy, from the plurality of wireless communication network policies, based on the information associated with the PDU session (“an interface between a user plane function (UPF) instance of a mobile network and a tunnel router endpoint of an enterprise software-defined wide area network (SD-WAN) fabric is provided. The UPF instance may be part of a network slice that is (uniquely) associated with an enterprise of the enterprise SD-WAN. A plurality of mappings between policies associated with different QoS flows via the UPF instance and SD-WAN policies associated with different virtual private networks (VPNs) of the SD-WAN fabric may be maintained”: [abstract]; “The policy configuration of the selected policy applied at the UPF may be or include a PDU session and QoS flow configuration for a PDU session and QoS flow of the data packets from the application of the UE. ”: [0068]); and configure the programmable switch (==tunnel router endpoint) to apply the selected policy to the PDU session (a tunnel router endpoint may be provided in a mobile network (step 704 of FIG. 7A). The tunnel router endpoint may be configured to process (e.g. on the WAN side) communications for hosts according to a network overlay protocol in concert with other tunnel router endpoints to facilitate a plurality of network overlays comprising VPNs of a SD-WAN fabric (e.g. an enterprise SD-WAN fabric). Each VPN may be associated with one of a plurality of different SD-WAN policies, where each SD-WAN policy is associated with one of a plurality of different applications. The tunnel router endpoint may receive, via an N6 interface from a UPF instance of a mobile network, a communication of data packets from an application of a UE (step 706 of FIG. 7A). The UPF instance may be part of a selected network slice instance (uniquely) associated with an enterprise of the SD-WAN; the subscriber associated with the UE may be a member of the enterprise. The tunnel router endpoint may process and forward the data packets via a selected one of the VPNs in the SD-WAN fabric in accordance with a set of SD-WAN policy rules of a selected SD-WAN policy associated with the application (step 708 of FIG. 7A):: [0068]”; tunnel router endpoint is part of software-defined network, hence is programmable: [0038]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).

The combination does not expressively disclose: 
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session.  

Yang, in the same field of endeavor, discloses: 
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session (“Software Defined Network (SDN) switch (==programmable switch) may be deployed between the DU and the gNB-CU-UP (==in RAN) to revise and forward UL/DL packet data units (PDUs) under the control of the gNB-CU-UP”: [0033];  configure/identify aforesaid SDN switch  to address revise destination address of Uplink PDUs: [0042], [0014]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and BULL to include the above recited limitations as taught by Yang in order to determine appropriate policies and proper operation of software define network (SDN): (Yang: [0014).

Regarding claim 12, DAO teaches A device (SMF 310 in fig. 8) comprising: a processor configured to: 
receive a plurality of wireless communication network policies from an orchestration system (“PCF 316 may transmit a PCC rule (associated with a policy) associated with session management to the SMF 310, which may use the received PCC rule to implement the associated policy. This arrangement may be used to enable a unified policy framework within which network behavior can be governed”: [0059];  receives Policy establishment rule from PCF 316: [0180]-[0181];  Wireless policies in an orchestration system: [0045]); 
receive a notification from a radio access network (RAN) central unit (CU) that a packet data unit (PDU) session has been set up in the RAN, wherein the notification includes information associated with the PDU session (aforesaid SMF 310 receives Nsmf_PDUSession_CreateSMContext Request 920  from aforesaid AMF 308  which includes, inter alia, , Subscription Permanent Identifier (SUPI), DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, PCF ID, N1 SM container (PDU Session Establishment Request)”: [0162]; PDU Session with associated with RANs: [0197], [0200]);  requested PDU Session”: [0191];  “the SMF 310 may provide the PHP parameters for the DL QoS flows to the UPF that connects to the (R)AN 302 via the N3 interface only. In this embodiment, only the UPF that connects with (R)AN 302 monitors the packet delay in the CN and may drop the DL packets if instructed by the PHP parameter”: [0192]-[0194]; Software Define Network when UPF is located: [0044]-[0045]).

DAO does not expressively teach:  
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session;  
select a policy, from the plurality of wireless communication network policies, based on the information associated with the PDU session; and configure the programmable switch to apply the selected policy to the PDU session.

BULL, in the same field of endeavor, discloses: 
select a policy, from the plurality of wireless communication network policies, based on the information associated with the PDU session (“an interface between a user plane function (UPF) instance of a mobile network and a tunnel router endpoint of an enterprise software-defined wide area network (SD-WAN) fabric is provided. The UPF instance may be part of a network slice that is (uniquely) associated with an enterprise of the enterprise SD-WAN. A plurality of mappings between policies associated with different QoS flows via the UPF instance and SD-WAN policies associated with different virtual private networks (VPNs) of the SD-WAN fabric may be maintained”: [abstract]; “The policy configuration of the selected policy applied at the UPF may be or include a PDU session and QoS flow configuration for a PDU session and QoS flow of the data packets from the application of the UE. ”: [0068]); and configure the programmable switch (==tunnel router endpoint) to apply the selected policy to the PDU session (a tunnel router endpoint may be provided in a mobile network (step 704 of FIG. 7A). The tunnel router endpoint may be configured to process (e.g. on the WAN side) communications for hosts according to a network overlay protocol in concert with other tunnel router endpoints to facilitate a plurality of network overlays comprising VPNs of a SD-WAN fabric (e.g. an enterprise SD-WAN fabric). Each VPN may be associated with one of a plurality of different SD-WAN policies, where each SD-WAN policy is associated with one of a plurality of different applications. The tunnel router endpoint may receive, via an N6 interface from a UPF instance of a mobile network, a communication of data packets from an application of a UE (step 706 of FIG. 7A). The UPF instance may be part of a selected network slice instance (uniquely) associated with an enterprise of the SD-WAN; the subscriber associated with the UE may be a member of the enterprise. The tunnel router endpoint may process and forward the data packets via a selected one of the VPNs in the SD-WAN fabric in accordance with a set of SD-WAN policy rules of a selected SD-WAN policy associated with the application (step 708 of FIG. 7A):: [0068]”; tunnel router endpoint is part of software-defined network, hence is programmable: [0038] ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).

The combination does not expressively disclose: 
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session.  

Yang, in the same field of endeavor, discloses: 
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session (“Software Defined Network (SDN) switch (==programmable switch) may be deployed between the DU and the gNB-CU-UP (==in RAN) to revise and forward UL/DL packet data units (PDUs) under the control of the gNB-CU-UP”: [0033];  configure/identify aforesaid SDN switch  to address revise destination address of Uplink PDUs: [0042], [0014]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and BULL to include the above recited limitations as taught by Yang in order to determine appropriate policies and proper operation of software define network (SDN): (Yang: [0014).

Regarding claim 1, DAO teaches a method (fig. 8-10, Fig. 2-3)  comprising: 
receiving, by a device (SMF 310 in fig. 8), a plurality of wireless communication network policies from an orchestration system (“PCF 316 may transmit a PCC rule (associated with a policy) associated with session management to the SMF 310, which may use the received PCC rule to implement the associated policy. This arrangement may be used to enable a unified policy framework within which network behavior can be governed”: [0059];  receives Policy establishment rule from PCF 316: [0180]-[0181];  Wireless policies in an orchestration system: [0045]);  
receiving, by the device, a notification from a radio access network (RAN) central unit (CU) (==AMF 308 in fig. 8)   that a packet data unit (PDU) session has been set up in the RAN wherein the notification includes information associated with the PDU session   (aforesaid SMF 310 receives Nsmf_PDUSession_CreateSMContext Request 920  from aforesaid AMF 308  which includes, inter alia, , Subscription Permanent Identifier (SUPI), DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, PCF ID, N1 SM container (PDU Session Establishment Request)”: [0162]; PDU Session with associated with RANs: [0197], [0200]);“The SMF 310 may use the PDU Session parameters provided by the UE 104 and/or connection management parameters provided by the AMF 308, and/or the application information provided by the AF (which is part of the DN306 in FIG. 8), and/or user subscription data in the UDM 320, and/or the PCC rules from the PCF 316, to determine how to set the PHP parameters for one or more QoS flows of the requested PDU Session”: [0191];  “the SMF 310 may provide the PHP parameters for the DL QoS flows to the UPF that connects to the (R)AN 302 via the N3 interface only. In this embodiment, only the UPF that connects with (R)AN 302 monitors the packet delay in the CN and may drop the DL packets if instructed by the PHP parameter”: [0192]-[0194]; Software Define Network when UPF is located: [0044]-[0045]).

DAO does not expressively teach:  
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session;  
selecting, by the device, a policy, from the plurality of wireless communication network policies, based on the information associated with the PDU session; and configuring, by the device, the programmable switch to apply the selected policy to the PDU session.  

BULL, in the same field of endeavor, discloses: 
selecting, by the device, a policy, from the plurality of wireless communication network policies, based on the information associated with the PDU session (“an interface between a user plane function (UPF) instance of a mobile network and a tunnel router endpoint of an enterprise software-defined wide area network (SD-WAN) fabric is provided. The UPF instance may be part of a network slice that is (uniquely) associated with an enterprise of the enterprise SD-WAN. A plurality of mappings between policies associated with different QoS flows via the UPF instance and SD-WAN policies associated with different virtual private networks (VPNs) of the SD-WAN fabric may be maintained”: [abstract]; “The policy configuration of the selected policy applied at the UPF may be or include a PDU session and QoS flow configuration for a PDU session and QoS flow of the data packets from the application of the UE. ”: [0068]); and 
configuring, by the device, the programmable switch (==tunnel router endpoint) to apply the selected policy to the PDU session (a tunnel router endpoint may be provided in a mobile network (step 704 of FIG. 7A). The tunnel router endpoint may be configured to process (e.g. on the WAN side) communications for hosts according to a network overlay protocol in concert with other tunnel router endpoints to facilitate a plurality of network overlays comprising VPNs of a SD-WAN fabric (e.g. an enterprise SD-WAN fabric). Each VPN may be associated with one of a plurality of different SD-WAN policies, where each SD-WAN policy is associated with one of a plurality of different applications. The tunnel router endpoint may receive, via an N6 interface from a UPF instance of a mobile network, a communication of data packets from an application of a UE (step 706 of FIG. 7A). The UPF instance may be part of a selected network slice instance (uniquely) associated with an enterprise of the SD-WAN; the subscriber associated with the UE may be a member of the enterprise. The tunnel router endpoint may process and forward the data packets via a selected one of the VPNs in the SD-WAN fabric in accordance with a set of SD-WAN policy rules of a selected SD-WAN policy associated with the application (step 708 of FIG. 7A):: [0068]”; tunnel router endpoint is part of software-defined network, hence is programmable: [0038]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).

The combination does not expressively disclose: 
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session.  

Yang, in the same field of endeavor, discloses: 
identify a programmable switch located in the RAN, wherein the programmable switch is associated with the PDU session (“Software Defined Network (SDN) switch (==programmable switch) may be deployed between the DU and the gNB-CU-UP (==in RAN) to revise and forward UL/DL packet data units (PDUs) under the control of the gNB-CU-UP”: [0033];  configure/identify aforesaid SDN switch  to address revise destination address of Uplink PDUs: [0042], [0014]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and BULL to include the above recited limitations as taught by Yang in order to determine appropriate policies and proper operation of software define network (SDN): (Yang: [0014).

With respect to dependent claim: 
Regarding claims  2 and 13, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, DAO teaches, further comprising: sending a subscription request to the RAN CU to receive notifications relating to PDU sessions set up by the RAN CU (see fig. 8: element 916: from UE to AMF308 PDU Session:  [0153]).  

Regarding claims 3 and 14, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, DAO teaches,  wherein selecting the policy, from the plurality of wireless communication network policies, based on the information associated with the PDU session includes: determining a network slice associated with the PDU session; and selecting a network slice policy associated with the determined network slice for the PDU session (“ the SMF may determine the PHP parameters without the PHP parameters from the PCF. The SMF may use the information provided by the UE and AMF such as single network slice selection assistance information (S-NSSAI), data network name (DNN), Access Type, radio access technology (RAT) Type, PDU Session Type to determine the PHP parameters. For example, the SMF may add the Drop-Delayed-Packet parameter to the UL QoS Rule(s) for the UE, and/or the Drop-Delayed-Packet parameter for the DL and/or UL QoS Profile(s) for the (R)AN, and/or the Drop-Delayed-Packet parameter for the DL and/or UL QoS flows for the UPF. The presence of the Drop-Delayed-Packet parameter indicates that the packets delayed longer than the PDT may be dropped”: [0121]-[0123]).  

Regarding claims 4 and 15, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, DAO teaches, wherein the selected policy includes at least one of: a Class of Service (CoS) policy, a mobility management policy, a security policy, a policy to collect values for a particular key performance indicator (KPI), a Self-Optimizing Network (SON) policy, or or a Multi-Access Edge Computing (MEC) policy ([0048-[0049, [0131]).  

Regarding claims 5 and 16, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, BULL teaches, further comprising: collecting at least one metric value associated with the PDU session from the programmable switch; and reporting the collected at least one metric value to another device (“A plurality of mappings between policies associated with different QoS flows via the UPF instance and SD-WAN policies associated with different VPNs of the SD-WAN fabric may be determined and/or maintained (step 606 of FIG. 6A). Each one of at least some of the VPNs may be associated with a different underlying transport mechanism that satisfies characteristics of a specific SD-WAN policy. The mappings may associate SD-WAN policies (e.g. VPNs) at the tunnel router endpoint with matching or substantially matching QoS flows at the UPF instance. Communications for UEs in the mobile network may be facilitated across the SD-WAN fabric with use of the policy mappings (step 608 of FIG. 6A)”: [0064]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and Yang to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).

Regarding claim 6, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, BULL teaches, further comprising: reporting a status of the programmable switch to another device (A plurality of mappings between policies associated with different QoS flows via the UPF instance and SD-WAN policies associated with different VPNs of the SD-WAN fabric may be maintained. Each one of at least some of the VPNs may be associated with a different underlying transport mechanism that satisfies characteristics of a specific SD-WAN policy. Communications for UEs in the mobile network may be facilitated across the SD-WAN fabric based on the policy mappings.”: [0033]: NOTE reporting UPF and SD-WAN Policy to other devices).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and Yang to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).

Regarding claims 7 and 17, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, BULL teaches, further comprising: receiving an update for the selected policy from the orchestration system; and reconfiguring the programmable switch based on the update (the mappings may be dynamically updated in response to updates or changes to the policies (e.g. SD-WAN policies). : [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and Yang to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).
 
Regarding claims 8 and 18, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, DAO teaches, further comprising: 36VZ Docket No. 20200080 receiving another notification from the RAN CU indicating that the PDU session has ended; and configuring the programable switch to remove the applied policy, in response to receiving the other notification (notify that session ended: [0231]).  
Regarding claim 9, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, BULL teaches, wherein the programmable switch is located along an xHaul connection from a radio unit (RU) to a distributed unit (DU) (see fig. 4A-4B, Fig. 5A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and Yang to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).


Regarding claim 10, DAO in view of BULL and  Yang teaches the invention of claims 1, 12 as set forth above.  Further, BULL teaches, wherein the programmable switch is located along an xHaul connection from a distributed unit (DU) to the CU (see fig. 4A-4B, Fig. 5A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and Yang to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).

Regarding claim 11, DAO in view of BULL and  Yang teaches the invention of claims 1 as set forth above.  Further, BULL teaches, wherein the programmable switch is located along an xHaul connection from the CU to a core network  (see fig. 4A-4B, Fig. 5A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of DAO and Yang to include the above recited limitations as taught by BULL in order to provide  interconnect with  SD-WAN fabrics with mobile networks for communications with UEs based on policy mappings to simply the network configuration (BULL: [0002-0004]).

Regarding claim 19, DAO in view of BULL and  Yang teaches the invention of claims 12 as set forth above.  Further, DAO teaches, wherein the programmable switch is at least one of: located along an xHaul connection from a radio unit (RU) to a distributed unit (DU), located along an xHaul connection from a distributed unit (DU) to the CU, or located along an xHaul connection from the CU to a core network (see fig. 4A-4B, Fig. 5A).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/RAJ JAIN/Primary Examiner, Art Unit 2411